Citation Nr: 0939803	
Decision Date: 10/20/09    Archive Date: 10/28/09

DOCKET NO.  05-32 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for low back pain. 

2.  Entitlement to service connection for skin disease.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for hypertension.
 
5.  Entitlement to service connection for right ankle sprain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran, who is the appellant, had recognized service 
with the Philippine Scouts from September 1946 to May 1949.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in April 2003 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.

The Veteran had requested a hearing before the Board in his 
substantive appeal.  He withdrew that request in a March 2007 
communication.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of service connection for a right ankle sprain is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The current low back disability, to include degenerative 
changes of the lumbar spine, was not affirmatively shown to 
have been present in service; degenerative joint disease of 
the lumbar spine was not manifest within 1 year from service 
discharge; and; the current low back disability to include 
moderate degenerative changes of the lumbar spine has not 
been shown to be related to an injury or disease of service 
origin.  

2.  A skin disease was not affirmatively shown to have been 
present in service and has not been shown to be related to an 
injury or disease of service origin.  

3.  Tinnitus was not affirmatively show to have been present 
during service and has not been shown to be related to an 
injury or disease of service origin.  

4.  Hypertension, was not affirmatively shown to have been 
present in service, was not manifest to a compensable degree 
within one year of separation from service, and has not been 
shown to be related to an injury or disease of service 
origin.  


CONCLUSIONS OF LAW

1.  The current low back disability, to include moderate 
degenerative changes of the lumbar spine, was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009). 

2.  A skin disease was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.303 (2009).

3.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.303 (2009).

4.  Hypertension was not incurred in or aggravated by service 
and may not be presumed to have been so incurred based on the 
one-year presumption for a chronic disease.  38 U.S.C.A. §§ 
1110, 1112, 1131, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet.App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The RO provided post-adjudication VCAA notice by letters, 
dated in November 2003, March 2006, and November 2007.  The 
Veteran was notified of the type of evidence needed to 
substantiate the claims of service connection, namely, 
evidence of an injury or disease or event, causing an injury 
or disease, during service; evidence of current disability; 
evidence of a relationship between the current disability and 
the injury or disease or event, causing an injury or disease, 
during service.  

The Veteran was also notified that VA would obtain service 
records, VA records, and records of other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records, or with 
his authorization VA would obtain any such records on his 
behalf.  The notice included the general provisions for the 
effective date of the claims and for the degree of disability 
assignable. 

Regarding the content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and of Dingess v. Nicholson, 19 
Vet.App. 473 (notice of the elements of the claim).  

To the extent that the VCAA notice was provided after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  The timing error was cured by adequate 
content-complying VCAA notice and subsequent readjudication 
of the claims as evidenced by the supplemental statement of 
the case, dated in July 2009.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) ((Timing error cured by adequate 
VCAA notice and subsequent readjudication without resorting 
to prejudicial error analysis.). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  

The service treatment records could not be obtained and are 
presumed to have been destroyed in a fire in 1973 at the 
National Personnel Record Center in St. Louis, Missouri.  The 
RO advised the Veteran to submit any relevant evidence in his 
possession.  The RO has obtained post-service private medical 
records as identified by the Veteran.  

In accordance with 38 C.F.R. § 3.159(c)(4), in August 2003, 
and August 2008, the Veteran was afforded VA examinations to 
evaluate the claims of service connection for low back pain, 
tinnitus and a skin disease.

With respect to the Veteran's claim of service connection for 
hypertension, the evidence does not indicate that the 
disabilities may be associated with an event, injury, disease 
in service, or a service-connected disability.  For these 
reasons, development for VA medical examinations is not 
warranted.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 
C.F.R. § 3.159(c)(4)(i).

As the Veteran has not identified any additional evidence 
pertinent to his claims, not already of record, and as there 
are no additional records to obtain, the Board concludes that 
no further assistance to the Veteran in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist.

Principles of Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  38 C.F.R. § 3.303(b).

Where a veteran served 90 days or more of continuous, active 
military service and a chronic disease, such as arthritis or 
hypertension, becomes manifest to a degree of 10 percent 
within one year from date of termination of service, such 
disease shall be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Secondary service connection may be granted for a disability 
that is proximately due to or the result of a service- 
connected disability.  38 C.F.R. § 3.310(a). Secondary 
service connection includes the concept of aggravation of a 
nonservice-connected disability by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  In 
October 2006, 38 C.F.R. § 3.310(a) was amended to conform 
with Allen, additionally, other substantive changes were 
made.  As the claim was filed before the other substantive 
changes were made, only the changes that conform to Allen 
apply.

Where service treatment records are unavailable through no 
fault of the claimant, there is a heightened obligation to 
explain findings and conclusions and to carefully consider 
the benefit of the doubt doctrine under 38 U.S.C.A. § 
5107(b).  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

Low Back Pain

Factual Background

The Veteran claims he suffered trauma to his back during 
training in1946, while carrying heavy loads of ammunitions 
and equipment.  The Veteran also described an injury to his 
back in 1947 during the performance of his duties, when he 
cut an underground cable that had residual electric current 
and was jolted to the ground. 

After service, private medical records in 1995 and 1996 
recorded complaints of low back pain, along with an 
impression of lumbosacral sprain.  September 1996 X-rays of 
the lumbar spine revealed minor arthritis.  Moreover, a 
statement from another private doctor indicated treatment for 
disorders including the low back as early as 1994.

On VA spine examination in May 2009, the Veteran reported 
that while stationed in Okinawa during active duty, he 
developed back pain from carrying heavy loads.  The Veteran 
also reported that he was assigned to a demolition and 
clearing platoon unit that was detailed to clear underground 
cables, and on one occasion he unknowingly cut a cable that 
had residual electric current and was jolted to the ground 
injuring his back.  He was treated at the medical dispensary.  
Following service discharge, the Veteran treated his back 
pain with aspirin.  He did not seek medical treatment for the 
condition until 1995.  

On examination, X-rays of the lumbar spine revealed moderate 
degenerative changes, with preserved disc spaces and no 
evidence of fracture or loss of alignment.  S1 joints were 
within normal limits.  The diagnosis was moderate 
degenerative changes of the lumbar spine.  Following a review 
of the Veteran's claims file and a discussion of the medical 
evidence therein, the examiner opined that the Veteran's low 
back pain was not caused by or the result of an injury, 
disease or event of service origin.  The examiner explained 
that there was no evidence of treatment for back pain prior 
to 1995 when the Veteran was diagnosed with lumbosacral 
sprain.  

Analysis

Although the service treatment records are unavailable, there 
is also no competent evidence contemporaneous with service or 
from any other source to support a finding that a low back 
condition was affirmatively shown to have had onset during 
service and service connection under 38 C.F.R. § 3.303(a) is 
not established.

Again, service connection may be established by a showing of 
continuity of symptomatology. In this case, post-service 
private medical records in 1995 and 1996 recorded complaints 
of low back pain, along with an impression of lumbosacral 
sprain.  The period without documented complaints of low back 
pain symptoms from 1949 to 1995, respectively, interrupts 
continuity and is persuasive evidence against the claim.  38 
C.F.R. § 3.303(b); Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (It was proper to consider the Veteran's 
entire medical history, including a lengthy period of absence 
of complaints.); Forshey v. Principi, 284 F.3d 1335 (Fed. 
Cir. 2002) (holding that "negative evidence" could be 
considered in weighing the evidence).  

The Veteran is competent to credible to describe his 
observable back problems.  Layno v. Brown, 6 Vet. App. 465 
(1994).  Moreover, such statements are competent despite the 
absence of documented treatment. Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  However, while competent, such 
reports of continuous low back symptomatology are not 
credible here.  Indeed, his failure to raise a service 
connection claim for a low back disability for several 
decades following discharge is inconsistent with his 
contention of continuity of symptoms.  Indeed, if his back 
had been symptomatic for all of those years, it would be 
reasonable to expect that a claim would have been filed 
earlier.  Moreover, the earliest treatment reports, in 1995, 
do not indicate any history of back problems prior to that 
time.  Therefore, continuity of symptomatology is not 
established, either by the documented treatment record or by 
the Veteran's own statements.  Moreover, no competent medical 
evidence of record relates a current low back disability to 
active service.  Rather, the VA examiner in May 2009 
expressed the opinion that the Veteran's low back pain was 
not caused by or the result of an injury, disease or event of 
service origin.  The examiner noted that there was no 
evidence of treatment for back pain prior to 1995 when he was 
diagnosed with lumbosacral sprain.  While a review of the 
record indicates there may have been prior treatment in 1994, 
this is a minor factual difference and does not diminish the 
probative value of the opinion offered.  Furthermore, there 
is no medical evidence that refutes the VA examiner's medical 
opinion.  

The Veteran himself believes his current low back disability 
is related to active service.  However, the question of 
etiology in this case involves complex medical issues that 
the Veteran, as a layperson is not competent to address.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Finally, regarding presumptive service connection, a finding 
of minor arthritis of the lumbar spine as revealed by X-rays 
in September was well beyond the one-year presumptive period 
for manifestation of arthritis or degenerative joint disease 
as a chronic disease under 38 U.S.C.A. § 1112 and 38 C.F.R. 
§§ 3.307, 3.309. 

For the above reasons, the claim of entitlement to service 
connection must be denied.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

Skin Disease

Factual Background

The Veteran is claiming entitlement to service connection for 
a skin disease, manifested by blackheads, skin tags, and skin 
problems in the left thigh and right hand.  The Veteran 
specifically links the claimed skin condition to radiation 
exposure from the Hiroshima atomic bomb in 1945.  

Private medical records starting in 1995 recorded treatment 
for various skin conditions, to include squamous papilloma, 
neurodermatitis, firboepithelioma, epidermal cysts, pigmented 
saborrheic dermatitis, skin tags, hyperorthokeratosis and 
verrucous keratosis.  

On VA examination in May 2009, the Veteran reported 
developing an intermittent rash in his legs, buttocks, thighs 
and hands during active duty.  He could not recall whether he 
was treated for this condition.  The examiner noted a history 
of intermittent care for various skin conditions starting in 
1995.  On examination, the examiner indicated that the 
Veteran's skin was asymptomatic, with no systemic symptoms.  
There was no history of treatment within the previous 12 
months.  The examiner diagnosed a history of tinea.  The 
examiner opined that the Veteran's intermittent skin rash was 
not caused by or the result of an injury, disease or event of 
service origin.  The examiner explained that there was no 
evidence of treatment for a skin condition after discharge 
from service until 1995.  

Analysis

Initially, the Board notes that to the extent that the 
Veteran contends that he developed a skin disease as due to 
exposure to nuclear radiation form the Hiroshima atomic bomb 
in 1945, the Veteran was not in service during that time.  
Moreover, even if there was in-service radiation exposure, it 
is noted that the evidence does not show that the Veteran has 
a skin disease specific to radiation-exposed Veterans under 
38 C.F.R. § 3.309(d), precluding presumptive service 
connection on this basis.  The evidence also fails to show 
radiogenic disease, precluding consideration under the 
provisions of 38 C.F.R. § 3.311.  Accordingly, there is no 
basis for a grant of service connection specific to the 
radiation contention.

Regarding direct service connection, although the service 
treatment records are unavailable, there is also no competent 
evidence contemporaneous with service or from any other 
source to support a finding that a skin disease disability 
was affirmatively shown to have had onset during service and 
service connection under 38 C.F.R. § 3.303(a) is not 
established.

Again, service connection may be established by a showing of 
continuity of symptomatology. In this case, post-service 
private medical records dated from 1995 indicate skin 
treatment.  The period without documented complaints of low 
back pain symptoms from 1949 to 1995, respectively, 
interrupts continuity and is persuasive evidence against the 
claim.  38 C.F.R. § 3.303(b); Maxson v. West, 12 Vet. App. 
453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (It was proper to consider the 
Veteran's entire medical history, including a lengthy period 
of absence of complaints.); Forshey v. Principi, 284 F.3d 
1335 (Fed. Cir. 2002) (holding that "negative evidence" could 
be considered in weighing the evidence).  

The Veteran is competent to credible to describe his 
observable skin problems.  Layno v. Brown, 6 Vet. App. 465 
(1994).  Moreover, such statements are competent despite the 
absence of documented treatment. Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  However, while competent, such 
reports of continuous skin symptomatology are not credible 
here.  Indeed, his failure to raise a service connection 
claim for a skin disability for several decades following 
discharge is inconsistent with his contention of continuity 
of symptoms.  Indeed, if he had skin problems for all of 
those years, it would be reasonable to expect that a claim 
would have been filed earlier.  Moreover, the earliest 
treatment reports, in 1995, do not indicate any history of 
skin problems prior to that time.  Therefore, continuity of 
symptomatology is not established, either by the documented 
treatment record or by the Veteran's own statements.  
Moreover, no competent medical evidence of record relates a 
current skin disability to active service.  Rather, the VA 
examiner in May 2009 expressed the opinion that the Veteran's 
skin problems were not caused by or the result of an injury, 
disease or event of service origin.  The examiner noted that 
there was no evidence of treatment prior to 1995.  There is 
no medical evidence that refutes the VA examiner's medical 
opinion.  

The Veteran himself believes a current skin disability is 
related to active service.  However, the question of etiology 
in this case involves complex medical issues that the 
Veteran, as a layperson is not competent to address.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

For the above reasons, the claim of entitlement to service 
connection must be denied.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

Tinnitus

Factual Background

The Veteran claims service connection for tinnitus secondary 
to in-service acoustic trauma due to excessive noise exposure 
from firearms in the performance of his duties as a gunner.  
The War Department (WD) Form 53 shows that the appellant 
served as an anti-tank gun crewman.

In November 2002, the Veteran complained of ringing in the 
ears for longer than 10 years.  In December 2002 the Veteran 
was evaluated for hearing loss and tinnitus.  

On VA examination in May 2009, the Veteran reported excessive 
noise exposure from firearms in service without use of 
hearing protection.  He stated that at the end of firing 
exercises he experienced ringing in the ears.  Following an 
audiological evaluation, the examiner noted that complaints 
of tinnitus were primarily in the right ear, which the 
Veteran indicated he had first noticed 8 years prior.  No 
precipitating incident was reported.  The examiner diagnosed 
tinnitus and bilateral hearing loss.  The examiner opined 
that the Veteran's tinnitus shared the same etiology as 
bilateral sensory neural hearing loss.  The examiner noted 
that while the Veteran reported onset of tinnitus more than 
10 years prior, there was no indication that tinnitus had 
been present for more than 50 years, and in any event, the 
Veteran did not complain of tinnitus until many years after 
discharge from service.  Accordingly the examiner opined that 
it was less likely than not that the Veteran's tinnitus was 
due to noise exposure during active military duty from 1946 
to 1949.  

Analysis

Where the service treatment records are unavailable, VA has a 
heightened duty to explain its findings and conclusions and 
to consider carefully the benefit-of-the-doubt rule.  O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).

Although service treatment records are unavailable, there is 
no evidence contemporaneous with service from any other 
source to affirmatively show tinnitus was present coincident 
with service under 38 C.F.R. § 3.303(a).

Even without service treatment records, service connection 
may still be established by continuity of symptomatology 
after service, or by the diagnosis of the disability after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.

The absence of continuity of tinnitus from 1949 to 2002 
interrupts continuity and is persuasive evidence against 
continuity of symptomatology under 38 C.F.R. § 3.303(b).  
Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was 
proper to consider the Veteran's entire medical history, 
including a lengthy period of absence of complaints.); 
Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 2002) (holding 
that "negative evidence" could be considered in weighing the 
evidence).  Here, the evidence of continuity under 38 C.F.R. 
§ 3.303(b) fails not just because of the lack of medical 
documentation, rather the assertions of continuity are not 
credible in light of all the evidence and therefore the 
Veteran's statements and testimony are less probative than 
the negative evidence on the question of continuity.  
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).

The Veteran is competent to credible to describe his 
observable ringing in his ears.  Layno v. Brown, 6 Vet. App. 
465 (1994).  Moreover, such statements are competent despite 
the absence of documented treatment. Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  However, while competent, 
such reports of continuous symptomatology are not credible 
here.  Indeed, his failure to raise a service connection 
claim for tinnitus until several decades following discharge 
is inconsistent with his contention of continuity of 
symptoms.  Indeed, if he had tinnitus for all of those years, 
it would be reasonable to expect that a claim would have been 
filed earlier.  Therefore, continuity of symptomatology is 
not established, either by the documented treatment record or 
by the Veteran's own statements.  Moreover, no competent 
medical evidence of record relates current tinnitus to active 
service.  Rather, the VA examiner in May 2009 expressed the 
opinion that the Veteran's tinnitus not caused by or the 
result of an injury, disease or event of service origin.  The 
examiner noted that there was no evidence of treatment prior 
to 1995.  There is no medical evidence that refutes the VA 
examiner's medical opinion.  

The Veteran himself believes his current tinnitus is related 
to active service.  However, the question of etiology in this 
case involves complex medical issues that the Veteran, as a 
layperson is not competent to address.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

For the above reasons, the claim of entitlement to service 
connection must be denied.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

Hypertension

Factual Background

The Veteran claims service connection for hypertension as due 
to anxiety and depression caused by chronic ailments that he 
claims are related to service.  He is not service-connected 
for any psychiatric disability.

After service, on evaluation in January 1992, the clinician 
noted that the appellant had been evaluated for hypertension 
at a VA Hospital.  A 1995 private consultation report noted 
hypertensive cardyiomyopathy.  The clinician recorded an 
impression of hypertension since 1983.  

Pursuant to the October 2007 Board remand, in November 2007, 
the RO requested the Veteran to identify the dates and 
locations of all VA treatment for hypertension. The Veteran 
responded by sending copies of private treatment records for 
medical treatment rendered after 2005.  

Analysis

Because service connection for a disability has not been 
established, the Board does not reach the question of whether 
hypertension is due to anxiety and depression caused by a 
service-connected disability as the provisions of 
38 C.F.R. § 3.310 apply only to a service-connected 
disability, which has not been established.  However, the 
Board will address entitlement by means of direct and 
presumptive service connection.

Although service treatment records are unavailable, there is 
no competent evidence either contemporaneous with or after 
service that hypertension was noted, that is, observed during 
service, and the principles of service connection, pertaining 
to chronicity and continuity of symptomatology under 38 
C.F.R. §§ 3.303(a), 3.303(b), do not apply.  Savage v. Gober, 
10 Vet. App. 488, 495-96 (1997).

Regarding presumptive service connection for hypertension as 
a chronic disease, after service, hypertension, was first 
noted in 1983, at least 34 years after service and  well 
beyond the one-year presumptive period following separation 
from service in 1949 for manifestations of hypertension as a 
chronic disease under 38 U.S.C.A. § 1112 and 38 C.F.R. §§ 
3.307 and 3.309.

As for service connection based on the initial diagnosis of 
hypertension after service under 38 C.F.R. § 3.303(d), 
hypertension, is not a condition under case law where lay 
observation has been found to be competent to establish a 
diagnosis or the presence of the disability, therefore the 
determination as to the diagnosis or presence of the 
disability is medical in nature, that is, not capable of lay 
observation.  Savage v. Gober, 10 Vet. App. 488, 498 (1997) 
(On the question of whether the Veteran has a chronic 
condition since service, the evidence must be medical unless 
it relates to a condition as to which, under case law, lay 
observation is competent); Barr v. Nicholson, 21 Vet. App. 
303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).

Although a layperson is competent to identify a simple 
medical condition, such as a broken leg, Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the 
diagnosis of hypertension is not a simple medical condition 
like a broken leg because the diagnosis requires a detailed 
medical history, including the identification of risk 
factors, a physical examination, and diagnostic testing, 
which a lay person is not qualified to do.

Where as here, the determinative questions involve a medical 
diagnosis, not capable of lay observation, and medical 
causation, that is, medical evidence of an association or 
link between hypertension, first shown after service, and an 
injury, disease, or event in service, where a lay assertion 
on medical causation is not competent evidence, Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993), competent medical evidence 
is required to substantiate the claim.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or medical opinion.  
38 C.F.R. § 3.159.  And there is no competent medical 
evidence of medical causation, that is, medical evidence of 
an association or link between hypertension, first shown 
after service, and an injury, disease, or event in service.

And in the absence of medical evidence suggesting a nexus 
between hypertension and an injury, disease, or event in 
service, and in the absence of credible evidence of 
continuity of symptomatology, there is no possible 
association with service, and VA is no required to provide a 
medical examination or obtain a medical opinion under the 
duty to assist.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 
3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As the Board may consider only independent, competent medical 
evidence to support its findings as to a medical diagnosis, 
not capable of lay observation, or as to medical causation, 
where a lay assertion of medical causation is not competent 
medical evidence, and as there is no favorable competent 
medical evidence that hypertension, first diagnosed after 
service, was present during service or is otherwise related 
to an injury or disease or event of service origin, the 
preponderance of the evidence is against the claim, and the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).

						
						(CONTINUED ON NEXT PAGE)




ORDER

Service connection for low back pain is denied. 

Service connection for skin disease is denied.

Service connection for tinnitus is denied.

Service connection for hypertension is denied.


REMAND

In October 2007, the Board remanded the claim of service 
connection for residuals of a right ankle sprain for a VA 
examination.  While the Veteran was afforded a VA orthopedic 
examination, the Veteran's right ankle disability was not 
examined.  As the requested development has not been 
completed, further action to ensure compliance with the 
remand directive is required.  Stegall v. West, 11 Vet. App. 
268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
orthopedic examination to determine 
whether it is at least as likely as not 
that any current right ankle disability, 
if present, is due to an injury, disease, 
or event of service origin.  The claims 
folder must be provided to the examiner 
for review.

In formulating the opinion, the examiner 
is asked to consider that term "as likely 
as not" does not mean within the realm of 
possibility.  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is medically sound to find in 
favor of causation as to find against 
causation.  If the requested opinion 
cannot be provided without resort to 
speculation, the examiner should so state.

2.  After the requested development has 
been completed, readjudicate the claim.  
If the benefit sought on appeal remains 
denied, furnish the appellant a 
supplemental statement of the case and 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


